UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08034 Franklin Real Estate Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. Franklin Real Estate Securities Fund ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Richard B. Jennings Management For For 1.3 Elect Director John L. Atkins, III Management For For 1.4 Elect Director Maria C. Freire Management For For 1.5 Elect Director Steven R. Hash Management For For 1.6 Elect Director Richard H. Klein Management For For 1.7 Elect Director James H. Richardson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For AMERICAN ASSETS TRUST, INC. Meeting Date:JUN 16, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:AAT Security ID:024013104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Chamberlain Management For For 1.2 Elect Director Larry E. Finger Management For For 1.3 Elect Director Duane A. Nelles Management For For 1.4 Elect Director Thomas S. Olinger Management For For 1.5 Elect Director Ernest S. Rady Management For For 1.6 Elect Director Robert S. Sullivan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For APARTMENT INVESTMENT AND MANAGEMENT COMPANY Meeting Date:APR 28, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:AIV Security ID:03748R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James N. Bailey Management For For 1.2 Elect Director Terry Considine Management For For 1.3 Elect Director Thomas L. Keltner Management For For 1.4 Elect Director J. Landis Martin Management For For 1.5 Elect Director Robert A. Miller Management For For 1.6 Elect Director Kathleen M. Nelson Management For For 1.7 Elect Director Michael A. Stein Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Stock Ownership Limitations Management For For 6 Adopt Proxy Access Right Shareholder Against For AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:AVB Security ID:053484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glyn F. Aeppel Management For For 1.2 Elect Director Terry S. Brown Management For For 1.3 Elect Director Alan B. Buckelew Management For For 1.4 Elect Director Ronald L. Havner, Jr. Management For For 1.5 Elect Director John J. Healy, Jr. Management For For 1.6 Elect Director Timothy J. Naughton Management For For 1.7 Elect Director Lance R. Primis Management For For 1.8 Elect Director Peter S. Rummell Management For For 1.9 Elect Director H. Jay Sarles Management For For 1.10 Elect Director W. Edward Walter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For BOSTON PROPERTIES, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carol B. Einiger Management For For 1.2 Elect Director Jacob A. Frenkel Management For For 1.3 Elect Director Joel I. Klein Management For For 1.4 Elect Director Douglas T. Linde Management For For 1.5 Elect Director Matthew J. Lustig Management For For 1.6 Elect Director Alan J. Patricof Management For For 1.7 Elect Director Ivan G. Seidenberg Management For For 1.8 Elect Director Owen D. Thomas Management For For 1.9 Elect Director Martin Turchin Management For For 1.10 Elect Director David A. Twardock Management For For 1.11 Elect Director Mortimer B. Zuckerman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against For 6 Limit Accelerated Vesting Shareholder Against Against BRANDYWINE REALTY TRUST Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:BDN Security ID:105368203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter D'Alessio Management For For 1.2 Elect Director Carol G. Carroll Management For For 1.3 Elect Director James C. Diggs Management For For 1.4 Elect Director Wyche Fowler Management For For 1.5 Elect Director Michael J. Joyce Management For For 1.6 Elect Director Anthony A. Nichols, Sr. Management For For 1.7 Elect Director Charles P. Pizzi Management For For 1.8 Elect Director Gerard H. Sweeney Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAMDEN PROPERTY TRUST Meeting Date:MAY 08, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CPT Security ID:133131102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Campo Management For For 1.2 Elect Director Scott S. Ingraham Management For For 1.3 Elect Director Lewis A. Levey Management For For 1.4 Elect Director William B. McGuire, Jr. Management For For 1.5 Elect Director William F. Paulsen Management For For 1.6 Elect Director D. Keith Oden Management For For 1.7 Elect Director F. Gardner Parker Management For For 1.8 Elect Director Frances Aldrich Sevilla-Sacasa Management For For 1.9 Elect Director Steven A. Webster Management For For 1.10 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORESITE REALTY CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:COR Security ID:21870Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Stuckey Management For For 1.2 Elect Director Thomas M. Ray Management For For 1.3 Elect Director James A. Attwood, Jr. Management For For 1.4 Elect Director Michael R. Koehler Management For For 1.5 Elect Director Paul E. Szurek Management For For 1.6 Elect Director J. David Thompson Management For For 1.7 Elect Director David A. Wilson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUBESMART Meeting Date:MAY 27, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:CUBE Security ID:229663109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Diefenderfer, III Management For For 1.2 Elect Director Piero Bussani Management For For 1.3 Elect Director Christopher P. Marr Management For For 1.4 Elect Director Marianne M. Keler Management For For 1.5 Elect Director Deborah R. Salzberg Management For For 1.6 Elect Director John F. Remondi Management For For 1.7 Elect Director Jeffrey F. Rogatz Management For For 1.8 Elect Director John W. Fain Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Stock Ownership Limitations Management For For 4 Amend Stock Ownership Limitations Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DDR CORP. Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:DDR Security ID:23317H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrance R. Ahern Management For For 1.2 Elect Director James C. Boland Management For For 1.3 Elect Director Thomas Finne Management For For 1.4 Elect Director Robert H. Gidel Management For For 1.5 Elect Director Victor B. MacFarlane Management For For 1.6 Elect Director David J. Oakes Management For For 1.7 Elect Director Alexander Otto Management For For 1.8 Elect Director Scott D. Roulston Management For For 1.9 Elect Director Barry A. Sholem Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DIGITAL REALTY TRUST, INC. Meeting Date:MAY 11, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dennis E. Singleton Management For For 1B Elect Director Laurence A. Chapman Management For For 1C Elect Director Kathleen Earley Management For Against 1D Elect Director Kevin J. Kennedy Management For For 1E Elect Director William G. LaPerch Management For For 1F Elect Director A. William Stein Management For Against 1G Elect Director Robert H. Zerbst Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOUGLAS EMMETT, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:DEI Security ID:25960P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dan A. Emmett Management For For 1.2 Elect Director Jordan L. Kaplan Management For For 1.3 Elect Director Kenneth M. Panzer Management For For 1.4 Elect Director Christopher H. Anderson Management For For 1.5 Elect Director Leslie E. Bider Management For For 1.6 Elect Director David T. Feinberg Management For For 1.7 Elect Director Thomas E. O'Hern Management For For 1.8 Elect Director William E. Simon, Jr. Management For For 1.9 Elect Director Virginia McFerran Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Dobrowski Management For For 1.4 Elect Director Thomas Heneghan Management For For 1.5 Elect Director Marguerite Nader Management For For 1.6 Elect Director Sheli Rosenberg Management For For 1.7 Elect Director Howard Walker Management For For 1.8 Elect Director Gary Waterman Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EQUITY RESIDENTIAL Meeting Date:JUN 24, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:EQR Security ID:29476L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alexander Management For For 1.2 Elect Director Charles L. Atwood Management For For 1.3 Elect Director Linda Walker Bynoe Management For For 1.4 Elect Director Mary Kay Haben Management For For 1.5 Elect Director Bradley A. Keywell Management For For 1.6 Elect Director John E. Neal Management For For 1.7 Elect Director David J. Neithercut Management For For 1.8 Elect Director Mark S. Shapiro Management For For 1.9 Elect Director Gerald A. Spector Management For For 1.10 Elect Director Stephen E. Sterrett Management For For 1.11 Elect Director B. Joseph White Management For For 1.12 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For ESSEX PROPERTY TRUST, INC. Meeting Date:MAY 19, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:ESS Security ID:297178105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Brady Management For For 1.2 Elect Director Keith R. Guericke Management For For 1.3 Elect Director Irving F. Lyons, III Management For For 1.4 Elect Director George M. Marcus Management For For 1.5 Elect Director Gary P. Martin Management For Withhold 1.6 Elect Director Issie N. Rabinovitch Management For Withhold 1.7 Elect Director Thomas E. Randlett Management For For 1.8 Elect Director Thomas E. Robinson Management For For 1.9 Elect Director Michael J. Schall Management For For 1.10 Elect Director Byron A. Scordelis Management For For 1.11 Elect Director Janice L. Sears Management For For 1.12 Elect Director Thomas P. Sullivan Management For For 1.13 Elect Director Claude J. Zinngrabe, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXTRA SPACE STORAGE INC. Meeting Date:MAY 26, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:EXR Security ID:30225T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth M. Woolley Management For For 1.2 Elect Director Spencer F. Kirk Management For For 1.3 Elect Director Karl Haas Management For Withhold 1.4 Elect Director Joseph D. Margolis Management For For 1.5 Elect Director Diane Olmstead Management For For 1.6 Elect Director Roger B. Porter Management For For 1.7 Elect Director K. Fred Skousen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For FEDERAL REALTY INVESTMENT TRUST Meeting Date:MAY 06, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:FRT Security ID:313747206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director David W. Faeder Management For For 1.3 Elect Director Kristin Gamble Management For For 1.4 Elect Director Gail P. Steinel Management For For 1.5 Elect Director Warren M. Thompson Management For For 1.6 Elect Director Joseph S. Vassalluzzo Management For For 1.7 Elect Director Donald C. Wood Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For FIRST INDUSTRIAL REALTY TRUST, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:FR Security ID:32054K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew S. Dominski Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director H. Patrick Hackett, Jr. Management For For 1.4 Elect Director John Rau Management For For 1.5 Elect Director L. Peter Sharpe Management For For 1.6 Elect Director W. Ed Tyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GENERAL GROWTH PROPERTIES, INC. Meeting Date:APR 16, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:GGP Security ID:370023103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard B. Clark Management For For 1b Elect Director Mary Lou Fiala Management For Against 1c Elect Director J. Bruce Flatt Management For Against 1d Elect Director John K. Haley Management For Against 1e Elect Director Daniel B. Hurwitz Management For Against 1f Elect Director Brian W. Kingston Management For For 1g Elect Director Sandeep Mathrani Management For For 1h Elect Director David J. Neithercut Management For For 1i Elect Director Mark R. Patterson Management For Against 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Performance Based Equity Awards Shareholder Against For HCP, INC. Meeting Date:APR 30, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:HCP Security ID:40414L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian G. Cartwright Management For For 1b Elect Director Christine N. Garvey Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director James P. Hoffmann Management For For 1e Elect Director Lauralee E. Martin Management For For 1f Elect Director Michael D. McKee Management For For 1g Elect Director Peter L. Rhein Management For For 1h Elect Director Joseph P. Sullivan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For HEALTH CARE REIT, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:HCN Security ID:42217K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas J. DeRosa Management For For 1b Elect Director Jeffrey H. Donahue Management For For 1c Elect Director Fred S. Klipsch Management For For 1d Elect Director Geoffrey G. Meyers Management For For 1e Elect Director Timothy J. Naughton Management For For 1f Elect Director Sharon M. Oster Management For For 1g Elect Director Judith C. Pelham Management For For 1h Elect Director Sergio D. Rivera Management For For 1i Elect Director R. Scott Trumbull Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HIGHWOODS PROPERTIES, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:HIW Security ID:431284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Anderson Management For For 1.2 Elect Director Gene H. Anderson Management For For 1.3 Elect Director Carlos E. Evans Management For For 1.4 Elect Director Edward J. Fritsch Management For For 1.5 Elect Director David J. Hartzell Management For For 1.6 Elect Director Sherry A. Kellett Management For For 1.7 Elect Director O. Temple Sloan, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For HILTON WORLDWIDE HOLDINGS INC. Meeting Date:MAY 06, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:HLT Security ID:43300A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Nassetta Management For For 1.2 Elect Director Jonathan D. Gray Management For For 1.3 Elect Director Michael S. Chae Management For For 1.4 Elect Director Tyler S. Henritze Management For For 1.5 Elect Director Judith A. McHale Management For For 1.6 Elect Director John G. Schreiber Management For For 1.7 Elect Director Elizabeth A. Smith Management For For 1.8 Elect Director Douglas M. Steenland Management For For 1.9 Elect Director William J. Stein Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary L. Baglivo Management For For 1.2 Elect Director Sheila C. Bair Management For For 1.3 Elect Director Terence C. Golden Management For For 1.4 Elect Director Ann McLaughlin Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director Gordon H. Smith Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Vote Requirements to Amend Bylaws Shareholder Against For KILROY REALTY CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John Kilroy Management For For 1b Elect Director Edward Brennan Management For For 1c Elect Director Jolie Hunt Management For For 1d Elect Director Scott Ingraham Management For For 1e Elect Director Gary Stevenson Management For For 1f Elect Director Peter Stoneberg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For KIMCO REALTY CORPORATION Meeting Date:MAY 05, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:KIM Security ID:49446R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Milton Cooper Management For For 1.2 Elect Director Philip E. Coviello Management For For 1.3 Elect Director Richard G. Dooley Management For Withhold 1.4 Elect Director Joe Grills Management For For 1.5 Elect Director David B. Henry Management For For 1.6 Elect Director Frank Lourenso Management For For 1.7 Elect Director Colombe M. Nicholas Management For For 1.8 Elect Director Richard B. Saltzman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For OMEGA HEALTHCARE INVESTORS, INC. Meeting Date:MAR 27, 2015 Record Date:FEB 12, 2015 Meeting Type:SPECIAL Ticker:OHI Security ID:681936100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Declassify the Board of Directors Management For For 4 Remove Supermajority Vote Requirement Management For For 5 Adjourn Meeting Management For For PARAMOUNT GROUP, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:PGRE Security ID:69924R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Albert Behler Management For For 1b Elect Director Thomas Armbrust Management For For 1c Elect Director Dan Emmett Management For For 1d Elect Director Lizanne Galbreath Management For For 1e Elect Director Peter Linneman Management For Against 1f Elect Director David O'Connor Management For For 1g Elect Director Katharina Otto-Bernstein Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For PEBBLEBROOK HOTEL TRUST Meeting Date:JUN 17, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:PEB Security ID:70509V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director Cydney C. Donnell Management For For 1.3 Elect Director Ron E. Jackson Management For For 1.4 Elect Director Phillip M. Miller Management For For 1.5 Elect Director Michael J. Schall Management For For 1.6 Elect Director Earl E. Webb Management For For 1.7 Elect Director Laura H. Wright Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Articles to Opt Out of Maryland's Unsolicited Takeover Act and Require Majority Vote to Opt Back into Act Shareholder Against Against POST PROPERTIES, INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:PPS Security ID:737464107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Goddard, III Management For For 1.2 Elect Director David P. Stockert Management For For 1.3 Elect Director Herschel M. Bloom Management For For 1.4 Elect Director Walter M. Deriso, Jr. Management For For 1.5 Elect Director Russell R. French Management For For 1.6 Elect Director Toni Jennings Management For For 1.7 Elect Director Ronald De Waal Management For For 1.8 Elect Director Donald C. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For PROLOGIS, INC. Meeting Date:APR 29, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hamid R. Moghadam Management For For 1b Elect Director George L. Fotiades Management For For 1c Elect Director Christine N. Garvey Management For For 1d Elect Director Lydia H. Kennard Management For For 1e Elect Director J. Michael Losh Management For For 1f Elect Director Irving F. Lyons, III Management For For 1g Elect Director David P. O'Connor Management For For 1h Elect Director Jeffrey L. Skelton Management For For 1i Elect Director Carl B. Webb Management For For 1j Elect Director William D. Zollars Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For PUBLIC STORAGE Meeting Date:APR 30, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:PSA Security ID:74460D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Havner, Jr. Management For For 1.2 Elect Director Tamara Hughes Gustavson Management For For 1.3 Elect Director Uri P. Harkham Management For For 1.4 Elect Director B. Wayne Hughes, Jr Management For Against 1.5 Elect Director Avedick B. Poladian Management For For 1.6 Elect Director Gary E. Pruitt Management For For 1.7 Elect Director Ronald P. Spogli Management For For 1.8 Elect Director Daniel C. Staton Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REALTY INCOME CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:O Security ID:756109104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathleen R. Allen Management For For 1b Elect Director John P. Case Management For For 1c Elect Director A. Larry Chapman Management For For 1d Elect Director Priya Cherian Huskins Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Gregory T. McLaughlin Management For For 1g Elect Director Ronald L. Merriman Management For For 1h Elect Director Stephen E. Sterrett Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGENCY CENTERS CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:REG Security ID:758849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin E. Stein, Jr. Management For For 1.2 Elect Director Raymond L. Bank Management For For 1.3 Elect Director Bryce Blair Management For For 1.4 Elect Director C. Ronald Blankenship Management For For 1.5 Elect Director A.r. Carpenter Management For For 1.6 Elect Director J. Dix Druce, Jr. Management For For 1.7 Elect Director Mary Lou Fiala Management For For 1.8 Elect Director David P. O'Connor Management For For 1.9 Elect Director John C. Schweitzer Management For For 1.10 Elect Director Brian M. Smith Management For For 1.11 Elect Director Thomas G. Wattles Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For SABRA HEALTH CARE REIT, INC. Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:SBRA Security ID:78573L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Craig A. Barbarosh Management For For 1b Elect Director Robert A. Ettl Management For For 1c Elect Director Michael J. Foster Management For For 1d Elect Director Richard K. Matros Management For For 1e Elect Director Milton J. Walters Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SENIOR HOUSING PROPERTIES TRUST Meeting Date:MAY 19, 2015 Record Date:JAN 21, 2015 Meeting Type:ANNUAL Ticker:SNH Security ID:81721M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey P. Somers Management For Withhold 1.2 Elect Director Barry M. Portnoy Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SIMON PROPERTY GROUP, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:SPG Security ID:828806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Melvyn E. Bergstein Management For For 1b Elect Director Larry C. Glasscock Management For For 1c Elect Director Karen N. Horn Management For For 1d Elect Director Allan Hubbard Management For For 1e Elect Director Reuben S. Leibowitz Management For For 1f Elect Director Daniel C. Smith Management For For 1g Elect Director J. Albert Smith, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against SL GREEN REALTY CORP. Meeting Date:JUN 04, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:SLG Security ID:78440X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John H. Alschuler Management For For 1.2 Elect Director Stephen L. Green Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For SPIRIT REALTY CAPITAL, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SRC Security ID:84860W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin M. Charlton Management For For 1.2 Elect Director Todd A. Dunn Management For For 1.3 Elect Director David J. Gilbert Management For For 1.4 Elect Director Richard I. Gilchrist Management For For 1.5 Elect Director Diane M. Morefield Management For For 1.6 Elect Director Thomas H. Nolan, Jr. Management For For 1.7 Elect Director Sheli Z. Rosenberg Management For For 1.8 Elect Director Thomas D. Senkbeil Management For For 1.9 Elect Director Nicholas P. Shepherd Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STAG INDUSTRIAL, INC. Meeting Date:MAY 04, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:STAG Security ID:85254J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Benjamin S. Butcher Management For For 1.2 Elect Director Virgis W. Colbert Management For For 1.3 Elect Director Jeffrey D. Furber Management For For 1.4 Elect Director Larry T. Guillemette Management For For 1.5 Elect Director Francis X. Jacoby, III Management For For 1.6 Elect Director Christopher P. Marr Management For For 1.7 Elect Director Hans S. Weger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUNSTONE HOTEL INVESTORS, INC. Meeting Date:APR 30, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:SHO Security ID:867892101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director Andrew Batinovich Management For For 1.3 Elect Director Z. Jamie Behar Management For For 1.4 Elect Director Thomas A. Lewis, Jr. Management For For 1.5 Elect Director Keith M. Locker Management For For 1.6 Elect Director Douglas M. Pasquale Management For For 1.7 Elect Director Keith P. Russell Management For For 1.8 Elect Director Lewis N. Wolff Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TAUBMAN CENTERS, INC. Meeting Date:MAY 29, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:TCO Security ID:876664103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Graham T. Allison Management For For 1.2 Elect Director Peter Karmanos, Jr. Management For For 1.3 Elect Director William S. Taubman Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MACERICH COMPANY Meeting Date:MAY 28, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:MAC Security ID:554382101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas D. Abbey Management For Against 1b Elect Director John H. Alschuler Management For For 1c Elect Director Steven R. Hash Management For For 1d Elect Director Stanley A. Moore Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UDR, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:UDR Security ID:902653104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Katherine A. Cattanach Management For For 1.2 Elect Director Robert P. Freeman Management For For 1.3 Elect Director Jon A. Grove Management For For 1.4 Elect Director James D. Klingbeil Management For For 1.5 Elect Director Robert A. McNamara Management For For 1.6 Elect Director Mark R. Patterson Management For For 1.7 Elect Director Lynne B. Sagalyn Management For For 1.8 Elect Director Thomas W. Toomey Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VENTAS, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:VTR Security ID:92276F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Melody C. Barnes Management For For 1b Elect Director Debra A. Cafaro Management For For 1c Elect Director Douglas Crocker, II Management For For 1d Elect Director Ronald G. Geary Management For For 1e Elect Director Jay M. Gellert Management For For 1f Elect Director Richard I. Gilchrist Management For For 1g Elect Director Matthew J. Lustig Management For For 1h Elect Director Douglas M. Pasquale Management For For 1i Elect Director Robert D. Reed Management For For 1j Elect Director Glenn J. Rufrano Management For For 1k Elect Director James D. Shelton Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VORNADO REALTY TRUST Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:VNO Security ID:929042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven Roth Management For Withhold 1.2 Elect Director Michael D. Fascitelli Management For Withhold 1.3 Elect Director Russell B. Wight, Jr. Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For W. P. CAREY INC. Meeting Date:JUN 18, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:WPC Security ID:92936U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Trevor P. Bond Management For For 1.2 Elect Director Nathaniel S. Coolidge Management For For 1.3 Elect Director Mark J. DeCesaris Management For For 1.4 Elect Director Benjamin H. Griswold, IV Management For For 1.5 Elect Director Axel K.A. Hansing Management For For 1.6 Elect Director Jean Hoysradt Management For For 1.7 Elect Director Richard C. Marston Management For For 1.8 Elect Director Robert E. Mittelstaedt, Jr. Management For For 1.9 Elect Director Charles E. Parente Management For For 1.10 Elect Director Mary M. VanDeWeghe Management For For 1.11 Elect Director Nick J.M. van Ommen Management For For 1.12 Elect Director Karsten von Koller Management For For 1.13 Elect Director Reginald Winssinger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WEINGARTEN REALTY INVESTORS Meeting Date:APR 28, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:WRI Security ID:948741103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Alexander Management For For 1.2 Elect Director Stanford Alexander Management For For 1.3 Elect Director Shelaghmichael Brown Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Robert J. Cruikshank Management For For 1.6 Elect Director Melvin A. Dow Management For For 1.7 Elect Director Stephen A. Lasher Management For For 1.8 Elect Director Thomas L. Ryan Management For For 1.9 Elect Director Douglas W. Schnitzer Management For For 1.10 Elect Director C. Park Shaper Management For For 1.11 Elect Director Marc J. Shapiro Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Real Estate Securities Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
